 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDREYNOLDS & MANLEY LUMBER COMPANY,INC.andINTERNATIONALUNION OF MINE, MILL & SMELTER WORKERS.CaseNo. 1O-CA-1125.November 30, 1951Decision and OrderOn March 21, 1951, Trial Examiner Peter F. Ward issued his Inter-mediate Report in the above-entitled proceeding finding that theRespondent had engaged in and was engaging in certain unfair laborpractices in violation of Section 8 (a) (1), (3), and (5) of the NationalLabor Relations Act and recommending that the Respondent ceaseand desist therefrom and take certain affirmative action, as set forthin the copy of the Intermediate Report attached hereto.Thereafterthe Respondent filed its exceptions to the Intermediate Report anda supporting brief.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial error was committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theRespondent's exceptions and brief, and hereby adopts the findings,conclusions, and recommendations of the Trial Examiner, with thefollowing additions and modifications.1.On November 18, 1949, the Smelter Workers filed a petition forcertification as the bargaining representative of the employees at theRespondent's mill.Although the Smelter Workers was at that time,and is now, in compliance with the provisions of Section 9 (h) of theAct,' the CIO, the parent federation with which the Smelter Workerswas then afliliated,2 did not come into compliance until December 22,1949.In-its objections to the conduct of the election held pursuant to theBoard's Decision and Direction of Election,3 the Respondent arguedthat the Board was without authority to conduct an investigation ofthe question concerning representation raised by the petition, becauseof the CIO's noncompliance with the provisions of Section 9 (h) whenthe Smelter Workers filed its petition.However, under its then cur-The relevant portion of Section 9(h) provides :No investigation shall be made by the Board of any question affecting commerce con-cerning the representation of employees,raised by a labor organization under subsec-tion(c) of this section . . .,unless there is on file with the Board an affidavit executedcontemporaneously or within the preceding twelve-month period by each officer of suchlabor organization and the officers of any national or international labor organizationof which itis an affiliate or constituentunit thathe is not a member of the CommunistParty or affiliated with such Party, and that he does not believe in, and is not a memberof or supports any organization that believes in or teaches,the overthrowof the UnitedStates Government by force or by any illegal or unconstitutional methods.2The petitionfor certification did not show the affiliation of the Petitioner with theCIOHowever,such affiliation,which was unilaterally added to the petition by theRegional Office, was admitted at the representation case hearing3Reynolds t Manley Lumber Company,Inc ,88 NLRB1300 (March 20, 1950)97 NLRB No. 44.1 REYNOLDS & MANLEY LUMBER COMPANY, INC.189rent interpretation of the Act's provisions,' the Board did not requirecompliance by the parent federation of international unions.Accord-ingly, the Board overruled the Respondent's objections and certifiedthe Smelter Workers as the collective bargaining agent of the Respond-ent's employees.'Following the certification, the Respondent refused to bargain uponthe Smelter Workers' request, defending its refusal on the ground thatthe Board was without authority to conduct the representation investi-gation in view of the CIO's noncompliance.Accordingly, it nowargues that the Board's certification of the Smelter Workers as the bar-gaining representative of its employees did not legally establish theSmelter Workers' majority status.The Trial Examiner, in finding aviolation of Section 8 (a) (5), concluded that this defense was without,merit because, as the Board had already determined in the representa-tion case, the CIO did not have to comply with the provisions ofSection 9 (h).Therefore, however, in theHighland Parkcase,6 the Supreme Courtof the United States decided, adversely to the Board, that parentfederations such as the CIO must comply with the provisions ofSection 9 (h) of the Act.Section 9 (h) therefore required complianceby the CIO before the Board could make an investigation of thequestion concerning representation raised by the Smelter Workers'petition.It follows that the Board's reasoningin overruling theRespondent's objections to the election was erroneous, and that, asa result, the Trial Examiner's reliance on this reasoning as a groundfor rejecting the Respondent's defense to the alleged refusal to bar-gain was not dispositive of that defense.The Trial Examiner, in his Intermediate Report, nevertheless pos-tulated that even assuming that the Board was in error in interpretingthe Act's affidavit compliance provisions, the representation proceedingwas valid becauseno investigationof the Smelter Workers' petitionhad, in fact, been made until after the CIO came into compliance.The Trial Examiner thus anticipated what is now the crucial issuein this case, but we believe he resolved that issue incorrectly. It hasbeen well established since early in the administration of the amendedAct that:-Every step in a proceeding initiated under Section 9 (c)-thepreliminary administrative review of the facts, the hearing, theBoard Decision and Direction, the election itself, and the pro-ceedings on Challenges and Objections-constitute "investigation"of the question within the meaning of Section 9 (f) and (h) .7+Northern Virginia Broadcasters,Inc, 75NLRB 11 (1947)s Reynolds&Manley Lumber Company,90 NLRB 2112(August 22,1950).ON L. R.B v Highland Park Manufacturing Co.,341 U. S. 322;71 S. Ct. 758.7 7Rite-Form Corset Company,Inc.,75 NLRB 174. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon receipt acid docketing of the Smelter Workers' petition onNovember 18, 1949, the Tenth Regional Office of the Board, followingcustomary procedure, undertook to obtain information regarding theeffect of the Respondent's operations on interstate commerce, rate ofemployee turnover at the Respondent's mill, number of affidavitcards supporting the SmelterWorkers' petition, and other factsrequisite to an issuance of a notice of representation hearing.TheBoard's field examiner filed his investigation report containing infor-mation on these matters on December 15, 1949.There can be littledoubt but that these procedural steps were a "preliminary adminis-trative review of the facts," and that such action "constituted `inves-tigation' of the question within the meaning of Section 9 (f) and (h)."It is therefore clear that the Board's "investigation" was actuallyundertaken at a time before December 22, 1949, when the CIO wasnot yet in compliance."Because the Board was barred from makingany investigation at that time, we are constrained to find that theentire representation proceeding, including the post-compliance elec-tion and certificate, was conducted without authority of law and invalidfrom the outset.9Section 18,1° recently enacted as an amendment to the Act, providesin the proviso thereto that no liability can be imposed for "failure tohonor" an election or certificate before October 22, 1951, the effectivedate of Section 18, where, as here, the election and certificate wereinvalid because of the CIO's failure to comply with Section 9 (h)before December 22, 1949.Under the circumstances of this case, wefind that the Respondent has failed to honor the election and certificatewithin the meaning of Section 18, so that no liability can be imposedtherefor.We shall accordingly dismiss the 8 (a) (5) allegation ofthe complaint 118We must reject the Trial Examiner's conclusion that the Regional Director's issuance ofthe notice of hearing in the representation case constituted in effect a refiling of the SmelterWorkers' petition.9The fact that the impediment raised by the CIO's noncompliance was removed by thetime the representation case certification and the complaint herein were issued cannot serveto validate the representation proceedingSeeN. L. R B. v.Clark Shoe Co,189 F. 2d731 (C. A. 1),decided June 19, 1951.Cf.Highland Park Manufacturing Co , supra.to Section 18 provides:"No petition entertained,no investigation made, no election held,and no certification issued by the National Labor Relations Board, under any of the provi-sions of section 9 of the National Labor Relations Act, as amended,shall be invalid byreason of the failure of the Congress of Industrial Organizations to have complied with therequirements of section 9 (f), (g), or(h) of the aforesaid act prior to December 22, 1949,or by reason of the failure of the American Federation of Labor to have complied withthe provisions of section 9 (f), (g), or(h) of the aforesaid Act prior to November 7, 1947 ;Provided,That no liability shall be imposed under any provision of this Act upon anyperson for failure to honor any election or certificate referred to above prior to the effectivedate of this amendment:Provided,however,That this proviso shall not have the effect ofsettingaside or in any way affecting judgments or decrees heretofore entered under sec-tion 10(e) or (f)and which have become final"Public Law 189, 82nd Cong, Chapt. 534,1st Sess,approved October 22, 1951.12 Cf.Union Bus Terminal of Dallas, Inc.,97 NLRB 206. REYNOLDS & MANLEY LUMBER COMPANY, INC.1912.The Trial Examiner found that the Respondent discriminatedin regard to the tenure of employment of Joe Brown on January 11,1950, in violation of Section 8 (a) (3) and (1) of the Act. In caseswhere, as here, an employer discharges or refuses to reinstate em-ployees for engaging in a strike or other form of concerted activitywhich is notper seunlawful or beyond the protective scope of Section7, and justifies his action on the ground that the employees forfeitedthe protection of the Act by engaging in particular misconduct, theburden is on the employer to establish, by a preponderance of the evi-dence, the actual fact of each employee's guilt."'We agree with theTrial Examiner that the Respondent did not sustain this burden withrespect to its contentions that Brown either engaged in strike violenceor was guilty of misconduct in leaving his post on the day of the strike.3.We also agree with the Trial Examiner that the conduct of theRespondent's vice president, Shearhouse, in questioning Isaac Jack-son, Jr., violated Section 8 (a) (1) of the Act.However, unlike theTrial Examiner, we characterize such questioning as interrogationwhich interferes with, restrains, and coerces employees in the exerciseof the rights guaranteed to employees in Section 7 of the Act.13OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board orders that the Respondent, Reynolds & ManleyLumber Company, Inc., its officers, agents, successors, and assignsshall :1.Cease and desist from :(a)Discouraging membership in International Union of Mine,Mill & Smelter Workers, or in any other labor organization of its em-ployees at its yard in Savannah, Georgia, by discriminatorily refusingto reinstate them, or by discriminating in any other manner in regardto their hire, tenure of employment, or any term or condition ofemployment.(b) Interrogating or in any other manner interfering with, restrain-ing, or coercing its employees in the exercise of the right to self-organ-ization, to form labor organizations, to join or assist InternationalUnion of Mine, Mill & Smelter Workers, or any other labor organiza-tion, to bargain collectively through representatives of their own12 Stewart Die Casting Corp.V.N L R. B.,114 F. 2d 849,859 (C.A. 7), cert.denied 312U. S 680;Home BeneficialLifeInsuranceCo. v. N. LR. B., 159F. 2d 280, 284-285 (C. A.4), cert. denied 332 U. S. 758;Mid-Continent PetroleumCorp.,54 NLRB912, 933;Porto RicoContainerCorporation,89 NLRB 1570. See also,Aladdin Industries,Inc.,22 NLRB 1195,1216-1217;Ohio Associated Telephone Company,91NLRB 932.JeffersonStandard Broad-casting Company,94 NLRB 1416.13Standard-Coosa-Thatcher Company,85 NLRB 1358. 192DECISIONSOF NATIONALLABOR RELATIONS BOARDchoosing, and to engage in collective bargaining or other mutual aidor protection, or to refrain from any or all such activities except tothe extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section8 (-a) (3)of the Act, as guaranteed in Section7 thereof.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act.(a)Offer to Joe Brown immediate and full employment in thesame or substantially equivalent position for which he applied andwhich the Respondent refused him on or about January 11, 1950.(b)Make whole Joe Brown in the manner set forth in the Sectionof the Trial Examiner's Intermediate Report entitled "The Remedy."(c)Upon request make available to the Board or its agents forexamination and copying all payroll records, social security paymentrecords, time cards, personnel records and reports, and all other recordsnecessary to analyze the amounts of back pay due.(d)Post at its plant in Savannah, Georgia, copies of the noticeattached hereto as Appendix A.Copies of such notice, to be fur-nished by the Regional Director for the Tenth Region, shall, afterbeing duly signed by the Respondent's representative, be posted by itfor sixty (60) consecutive days thereafter in conspicuous places includ-ing all places where notices to employees customarily are posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material .14(e)Notify the Regional Director for the Tenth Region in writingwithin ten (10) days from' the date of this Order what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges arefusal to bargain in violation of Section 8 (a) (5) of the Act, be, andit hereby is, dismissed.MEMBERSMURDOCK and STYLES took no part in the considerationof the above Decision and Order.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :14 In the event this Order is enforced by a United States Court of Appeals,there shall beinserted before the words, "A Decision and Order,"the words,"A Decree of the UnitedStates Court of Appeals Enforcing." REYNOLDS & MANLEY LUMBER COMPANY, INC.193WE WILL NOT discourage membership in INTERNATIONAL UNIONOF MINE, MILL & SMELTER WORKERS, or discourage activity insupport of that organization or any other labor organization, ordiscourage any employee from exercising the rights- secured tohim under the National Labor Relations Act by means of dis-criminatorily refusing to reinstate or discriminating in any othermanner in regard to the hire, or tenure of employment, or anyterm or condition of employment.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self -organiza-tion, to form labor organizations, to join or assist INTERNATIONALUNION OF MINE, MILL & SMELTER WORKERS,or any other labororganization, to bargain collectively through representatives oftheir own choosing, and to engage in collective bargaining orother mutual aid or protection, or to refrain from any or all suchactivities except to the extent that such right may be affected byan agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8 (a) (3) ofthe Act, as guaranteed in Section 7 thereof.WE WILL offer to Joe Brown immediate and full reinstatementto his former position and make hire whole for any loss of paysuffered.REYNOLDS & MANLEY LUMBER COMPANY, INC.,Employer.By -----------------------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for sixty (60) days from the datehereof, and must not be altered, defaced, or covered by any othermaterial.Intermediate ReportSTATEMENT OF THE CASEUpon charges duly filed by International Union of Mine, Mill & SmelterWorkers, herein called the Smelter Workers, the General Counsel of the NationalLabor Relations Board, herein respectively referred to as General Counsel andthe Board, by the Regional Director for the Tenth Region (Atlanta, Georgia),issued a complaint dated December 14, 1950, against Reynolds & Manley LumberCompany, Inc., of Savannah, Georgia. herein called the Respondent, allegingthat the Respondent had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (a) (5) and Section 2 (6)and (7) of the National Labor Relations Act, 61 Stat. 136, herein called the Act.'ISaid complaint was, with consent of all parties, amended at the hearing and allegedthat the Respondent had engaged in and was engaging in further and other unfair laborpractices affecting commerce within the meaning of Section 8 (a) (3) and (1) and Section2 (6) and (7) of the Act. 194DECISIONSOF NATIONALLABOR RELATIONS BOARDCopies of the charges, the complaint, and notice of hearing were duly servedupon the parties.With respect to the unfair labor practices the complaint; as amended at thehearing, alleges in substance and effect that: (1) On or about August 30 and 31and divers dates during September 1950, Respondent refused to bargain col-lectively with the Smelter Workers as the exclusive representative of its em-ployees in an appropriate unit; (2) on or about September 8, 1950, the Respond-ent,Fred Shearhouse, its vice president, interrogated Isaac Jackson, Jr., anemployee, concerning his intentions to vote in a strike poll to be conducted bythe Smelter Workers and induced said Jackson, by promise of benefit, tointerrogate its employees about their intention to vote in said poll, and to urgeand persuade other employees not to participate in said poll ; (3) on or aboutJanuary 11 and 12, 1951, Joe Brown, one of Respondent's striking employees,applied unconditionally for reinstatement to his former or substantially equiv-alent position with the result that the Respondent discriminatorily refused toreinstate said Brown and has continued to refuse to reinstate said Brown tohis former or substantially equivalent position; and (4) by the acts abovedescribed Respondent interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed by the Act.On or about January 8, 1951, the Respondent filed an answer wherein it ad-mitted certain affirmative allegations of the complaint but denied that it hadcommitted the unfair labor practices alleged 2Pursuant to notice, a hearing was held at Savannah, Georgia, on January 26,1951, before the undersigned Trial Examiner, duly designated by the ChiefTrial Examiner.The General Counsel and the Respondent were representedby counsel ; the Smelter Workers by an official.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing upon the issues.At the conclusion of the hearing, theGeneral Counsel waived an opportunity to file briefs with the undersigned,but argued orally on the record. Counsel for the Respondent waived oralargument but filed a brief with the undersigned which has been duly, considered.At the close of the hearing General Counselmade amotion to conform thepleadings to the proof.The motion was granted without objection.Upon the entire record in the case and from his observation of thewitnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTReynolds & Manley Lumber Company, Inc., is a corporation organized underand existing by virtue of the laws of the State of Georgia. It maintains itsprincipal office and only plant at Savannah, Georgia, where it is now, and hasbeen continuously since in or about 1925, engaged in the manufacture, processing,sale, and distribution of lumber and related products. In the course and con-duct of its business operations at the Savannah plant during the year endingDecember 1, 1950, which period is representative of all times material herein,the Respondent made purchases of lumber and logs valued in excess of $700,000,approximately 40 percent of which, in value, was purchased outside the State2The Respondent's answer admits a refusal to bargain and affirmatively alleges certainfacts and contentions had in connection with representation proceedings theretofore hadbefore the Board; and certain other proceedings had by and before the Congress of Indus-trial Organizations, which the Respondent contends justified its refusal to bargain with theSmelter Workers.These contentions will be considered further below. REYNOLDS & MANLEY LUMBER COMPANY, 'INC.195of Georgia and shipped in interstate commerce to the Savannah plant.Duringthe same period, the Respondent sold finished products consisting principallyof pine, hardwood, and cypress lumber, valued in excess of $1,500,000, approxi-mately 70 percent of which, in value, was sold and shipped in interstate com-merce to customers outside of the State of Georgia .3U. THE ORGANIZATION INVOLVEDInternational Union of Mine, Mill & Smelter Workers is a labor organizationwithin the meaning of Section 2 (5) of the Act, admitting to membershipemployees of the Respondent.III. THE UNFAIR LABOR PRACTICESA. The refusal to bargain; interference, restraint, and coercion1.The appropriate unitThe complaint alleges, in accordance with the Board's finding in its Decisionand Direction of Election, dated March 20, 1950," and the Board's SupplementalDecision and Certification of Representatives.' that the following employees ofthe Respondent constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act :All production and maintenance employees at the Respondent's sawmill,.planer mill, and yard at Savannah, Georgia, excluding office and clericalemployees, watchmen, and supervisors as defined by the Act.In its answer, the Respondent admits such unit is appropriate within themeaning of Section 9 (b) of the Act, but affirmatively alleges and contends thatthe Board was without jurisdiction to hear and consider the petition for certifi-cation filed by the Smelter Workers under date of November 18, 1949, by reasonof the fact that the Smelter Workers was affiliated with the Congress of Indus-trialOrganizations, hereinafter called CIO, and that the latter organizationwas not on November 18, 1949, in compliance with the filing requirements ofSection 9 of the Act. For reasons set forth in detail below, the undersignedfinds that Respondent's contentions in this connection are without merit.The undersigned accordingly finds that the unit above described is appropriatefor the purposes of collective bargaining within the meaning of Section 9 (b)of the Act, and that said unit will assure to Respondent's employees the fullbenefit of their right to self-organization and collective bargaining and willotherwise effectuate the policies of the Act.2.Majority representation by the Smelter, WorkersThe record herein discloses without dispute, that pursuant to the Decision andDirection of Election,' issued on March 20, 1950, an election was conducted April14, 1950, under the direction and supervision of Acting Regional Director forthe Tenth Region, among the employees in the unit therefore found appropriateby the Board. Tally of such election disclosed 93 valid ballots were cast forthe Petitioner and 22 valid ballots were cast against the Petitioner, and that4 ballots were challenged.The Respondent filed timely objections to the con-6The findings in this section are based upon the allegations contained in the complaint asadmitted by Respondent's answer.4 88 NLRB 1300.6 90 NLRB 21126 See footnote 4,supra 196DECISIONSOF NATIONALLABOR RELATIONS BOARDduct of the election and to the conduct affecting the results of the election.Thereafter and on June 22, 1950, the Regional Director, pursuant to the Board'sRules and Regulations, issued and served on the parties his report on the elec-tion and objections to the election and recommendations to the Board. TheRegional Director found that certain objections raised no substantial issues andshould therefore be dismissed, and referred certain other objections to the Boardfor its decision.July 10, 1950, Respondent filed exceptions to the Regional Di-rector's report and recommendation and a supporting brief.As set forth in the Board's Supplemental Decision and Certification of Rep-resentatives,7 the Board duly considered Respondent's objections, and on August22, 1950, issued its Supplemental Decision and Certification of Representatives,wherein and whereby it certified International Union of Mine, Mill & SmelterWorkers as the bargaining representative for the employees referred to in theabove-described unit.The undersigned accordingly finds that at all times since April 14, 1950,the Smelter Workers has been the representative for the purposes of collectivebargaining of a majority of the employees in said unit, and by virtue of Section9 (a) of the Act, has been, and now is, the exclusive representative of all theemployees in such unit, for the purposes of collective bargaining in respectto rates of pay,. wages, hours of employment, and other conditions of employment.3.The refusal to bargainThe complaint alleges that on or about August 30 and 31, and at sundryand divers dates during September 1950 the Smelter Workers requestedRespondent to bargain collectively with respect to rates of pay, wages, hoursof employment, and other conditions of employment, with it as the exclusiverepresentative of the employees in the unit hereinbefore described; and thaton or about August 30, 1950, and all times thereafter, the Respondent refusedto bargain collectively with the Smelter Workers as representative of theemployees in said unit.Respondent in its answer admitted it did refuse to so bargain, and in itsanswer and at the hearing herein sought to justify such refusal on the theorythat the Board was without jurisdiction to entertain the Smelter Workers'petition for certification by reason of the fact that on the date such petitionwasfiled,the CIO, with which it was then affiliated, was not in compliancewith the filing requirements of Section 9 of the Act.Respondent further contends that it was justified in its refusal to bargainwith the Smelter Workers by reason of the fact that on February 15, 1950,the CIO withdrew its certificate of affiliation from the Smelter WTorkers, andin effect expelled it as,an affiliate of the CIO.Respondent's exceptions to the Regional Director's report and recommen-dations on Respondent's objections to the conduct of the election and to conductaffecting results of the election, hereinbefore referred to, raised the identicalcontentions before the Board it now contends for herein. The Board foundin part:The Petitioner's name as stated in the petition herein is "InternationalUnion of Mine, Mill & Smelter Workers." Its name as stated in the noticeof representation hearing, issued on the petition, is "International UnionofMine, Mill and Smelter Workers, CIO." At the hearing, a represent-ative of the Petitioner referred to himself as representing "International7 See footnote5, supra. REYNOLDS & MANLEY LUMBER COMPANY,INC.197Union of Mine, Mill and Smelter Workers, CIO." After the hearing,the CIO revoked the Petitioner's certificate of affiliation and expelledthe Petitioner from the CIO. The Board's Decision and Direction ofElection named the Petitioner as "International Union of Mine, Mill andSmelterWorkers," without the designation CIO, and it so appeared onthe ballot in the election.In said Supplemental Decision and Certification of Representatives s the Boardfound that International Union of Mine, Mill & Smelter Workers had at alltimes during the proceedings been in compliance with the filing requirementsof Section 9 of the Act.The CIO, not in compliance at the time of the filing ofthe petition herein, came into compliance on December 22, 1949, before theissuance of the notice of representation hearing on January 20, 195().'From the foregoing and upon the entire record it is clear and the undersignedfinds that, other than the fact that it received and filed the Smelter Workers'petition dated November 18, 1949, on that date, all action taken by the Boardin connection with the Smelter Workers' petition for certification, the holdingof the representation election, the filing of the charge, and issuance of thecomplaint herein, were taken at a time when the Smelter Workers was in fullcompliance as an international union and as a CIO affiliate with the filingrequirements of Section 9 of the Act.In other words, no formal acts were taken by the Board toward an, investi-gation in the representation proceedings until after the CIO had compliedwith the filing requirements of Section 9 of the Act on December 22, 1949;and since the Smelter Workers was, on January 22, 1950, still an affiliateof the CIO, the Regional Director unilaterally decided to and did add theletters "CIA" to the name of the Smelter Workers, before the issuance ofthe notice of representation hearing on January 20, 1950.It is clear from the record that at the time of the hearing on the representationcase on February 3, 1950, both the Smelter Workers and the CIO were infull compliance with the requirements to Section 9; and that after the CIOrevoked the Smelter Workers' certificate of affiliation and expelled it from theCIO on or'about February 15, 1950, the Board issued its Decision and Directionof Election 10 wherein it referred to the Smelter Workers without the letters"CIO" appearing in the title of such decision.The notice of election giving noticethat it would be held on April 14, 1950, setting forth the hours during whichthe election would be held and the place thereof, also set forth the form ofballotwhich referred to the Smelter Workers as "International Union ofMine Mill and Smelter Workers" as the union for which the employeescould vote for or against with no reference to the CIO as a part of the SmelterWorkers' name ; and in the Board's Supplemental Decision and Certificationof Representatives, the Smelter Workers' name appeared without any referenceto the "CIO."From the foregoing and the record, it is clear that at the time the hearingwas held on the representation case, the Smelter Workers and the CIO werein compliance with the requirements of Section 9 of the Act; at the time of theelection on April 14, 1950, the Smelter Workers was in full compliance withthe filing requirements, as well as the CIO, and at this time the SmelterWorkers was not in affiliation with the CIO.From all of which appears, and theundersigned finds, that other than the receipt and filing of the Smelter Workers'See footnote5, supra.The hearing for which this notice was given was held on February 3, 1950.10 See footnote4, supra.986209-52-vol. 97-14 198DECISIONSOF NATIONAL LABORRELATIONS BOARDpetition for certification on November 18, 1949, all formal acts taken by theBoard were had at times when the Smelter Workers was in full compliancewith the filing requirements and the CIO was in full compliance with suchrequirements from and after December 22, 1949, to date of the hearing herein.It would appear that since the Board withheld action on the Smelter Workers'petition of November 18, 1949, until the CIO was in compliance with therequirements of Section 9 of the Act, the Board's notice of hearing on therepresentation proceedings under date of January 20, 1950, in effect constituteda refiling of the Smelter Workers' petition for certification and thereafterboth the Smelter Workers and the CIO were, at all times material, in compliancewith the requirements of Section 9 of the Act ; and that the holding in thePostex Cotton Millscase, cited below, is inapplicable herein.In its objection to election and recommendations to the Board's Decisionand Direction of Election" the Respondent relied upon the decision of the Courtof Appeals for the. Fifth Circuit inN. L R. B. v. Postex Cotton Mills, 111C., 12andin the instant hearing Respondent continues to rely upon thePostex CottonMillscase together withHighland Park Mfg. Co.'aThis latter Court expresslyfollows the decision of the Fifth Circuit in thePostex Cotton Millscase.The Board, in its Supplemental Decision and Certification of Representatives,"in evidence, in part states :The Employer further contends that the Board has no authority to in-vestigate a question of representation in this proceeding because, at thetime of the filing of the petition, the CIO, of which the Smelter Workerswas then an affiliate, was not in compliance with the filing requirements ofSection 9 of the Act. In support of this contention, the Employer cites thedecision in thePostex Cotton Millscase,a in which an order of the Boarddirecting the respondent in that case to bargain with a labor organizationaffiliated with the CIO was denied enforcement by the court solely because,when the complaint was issued, the CIO was not in compliance with thefiling requirements of"Section 9.The court in thePostexcase rejected the result reached by the Board inNorthern Virginia Broadcasters, Inc.,4in which the Board concluded thatCongress did not intend that complying labor organizations affiliated withfederations such as the American Federation of Labor and the Congress ofIndustrial Organizations should be denied the processes of the Board be-cause of the failure of such federations to comply with Section 9.ASwe have stated,' we are constrained, with due respect for the opinion ofthe Court of Appeals for the Fifth Circuit, to adhere to our interpretationof the requirements of Section 9, until the Supreme Court of the UnitedStates has had an opportunity to pass upon the questions°National Labor Relations Boa, d v Poster Cotton Mills, Inc,decided May 5, 1950(C A 5)475 NLRB 11.6 SeeBethlehem Steel Company,Shipbuilding Division,and Bethlehem-SparrowsPoint Shipyard,Inc.,89 NLRB 341;J.H. Rutter-Rex Manufacturing Company, Inc,90 NLRB 130.°We note the recent decision of the United States Court of Appeals for the Districtof Columbia Circuit inWest Texas Utslataes Company, Inc. v. N. L.R. B , decided July10, 1950, upholding our interpretation of the requirements of Section 9.The undersigned is bound by, and in complete agreement with, the Board'sinterpretation of the filing requirements of Section 9 of the Act, referred toSee footnote 4,supra.12181 P` 2d919 (C. A. 5).184 F. 2d 98(C A. 4).14 See footnote 5,supra. REYNOLDS & MANLEY LUMBER COMPANY,INC.199above; and is of the opinion and therefore finds that such interpretation isparticularly applicable under the circumstances shown to exist in the instantcase."The Respondent's admitted refusal to bargain with the Smelter Workers aftercertification by the Board, on grounds advanced before and heretofore over-ruled by the Board, constitutes a refusal to bargain within the meaning of theAct."The undersigned therefore finds, on the basis of the entire record, includingthe representation proceedings, that, since August 30, 1950, and at all timesthereafter, the Respondent has refused to bargain collectively with Interna-tional Union of Mine, Mill & Smelter Workers as the exclusive representativeof the employees of the Respondent in the appropriate unit, with respect torates of pay, wages, hours of employment, and other conditions of employment,in violation of Section 8 (a) (5) of the Act, that, by such, refusals has inter-fered with, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act, thereby violating Section 8 (a) (1) thereof.B. The discriminatory refusal to reinstate Joe Brown; interference, restraint,and coercion1 Incidents antedating the discriminationFollowing the Board's certification of the Smelter Workers as bargainingagent on August 22, 1950, the Respondent admittedly refused to bargain col-lectivelywith the Smelter Workers ; thereafter, pursuant to its constitutionthe Smelter Workers, on August 30, 1950, took a vote at the union hall to de-termine whether a formal strike vote should be authorized. The vote so takenauthorized the taking of a formal strike vote.The fact that a formal strike vote had been authorized and was to be takenbecame generally known throughout Respondent's plant.Fred Shearhouse,executive vice president of Respondent, learned of the plans for such a vote anddiscussed it with employee Isaac Jackson, Jr 17 Shearhouse asked Jackson,"What do you think about the strike?"When the latter replied that he "didn'tknow," Shearhouse said, "Don't I [you] think it would be foolish for the men tovote for a strike like that," Jackson said he still "didn't know."Shearhouse then suggested that Jackson contact the other employees and tellthem he (Shearhouse) thought it would be foolish for the employees to votefor the strike when the matter was submitted to them for decision. Jacksonsaid, "All right" and then talked to his foreman, Henry J. Smith, and informedhim of his plan to "walk awhile and talk to the men and see how they feel (sic)about the strike."Jackson then visited other employees at their places of work and asked howthey felt about the strike.He had a further talk with Shearhouse, in thelatter's office, at which time Shearhouse asked him how he was doing. Jacksontestified : "I told him I was doing all right," and continued to talk with otheremployees.According to Jackson, he spent about 2 hours "talking to otherboys about the strike vote that day." Jackson testified without dispute thathe received full pay for the day that he talked to other employees concerningthe strike vote.ae For example,allmaterial and major acts required to be taken by the Board were had ortaken at a time when both the Smelter Workers andthe CIO werein compliancewith therequirements of Section 9.'ON L R B v. Condon Bros.MfgCo.,187 F. 2d 329(C. A. 7)."Not to be confusedwithLehman Jackson,foreman. `ZOODECISIONS OF NATIONAL LABOR RELATIONS BOARDShearhouse in this connection testified :Q. (By Mr. Hitch) There has been a little discussion about your talkwith Jackson.What did you tell Jackson?A. You mean that morning?Q. I am talking about Jackson and the strike.A. Jackson-Isaac Jackson?Q. Yes, sir.A. I toldIsaac that I thought it was going to be a mistake for them tostrike out there, that the matter was up before the National Labor RelationsBoard to get a decision,and that that would be time enough to think about do-ing something like that and if the men strike out there I thoughtthey wouldbe making a mistake,and that I thought it would be well for him to talk tosome of the boys and tell them that I said that I thought it was a mistakefor them to strike.Q. You feel you have got a right to do that?A. I thought I had a right to do that.On recross examination,Shearhouse testified,"I knew that they were going totake a strike vote, in a day or so, yes." Shearhouse further testified that whenhe made reference to the National Labor Relations Board in his talk withJackson, he thought there was an unfair labor practice case pending then orthat he "expected it to be s 18On September 8, 1950,the strike vote proper was taken outside the gate atRespondent's plant.Ballots were distributed to the employees as they arrivedfor work.After marking their ballots, the employees depositedthemin a ballotbox located in the car of J P.Mooney, the Smelter Workers'representative.Theballots were taken to the union hall and counted by a committeeThe resultof the tally of ballots was 117 for the strike and 2 against the strike.2.The strike;Joe Brown's activities thereinThe record discloses,according to Brown's undisputed and credited testimony,that between on or about December 1929 and October 5, 1950, he was employedby Respondent for a total of approximately 13 years and 4 months, as follows :(1)December 1929 to on or about July 1, 1932-----------------21/2 years.Off the payroll 11/2 years or until about January 1, 1934(2) January 1, 1934, to about July 1, 1940,as head fireman----- _6% years.Off payroll 1 year and 8 months or to about March 1, 1942.(3)March 1, 1942,to about November 1, 1945----------------.3% years.Off payroll about 2 years or to November 1, 1947.(4)November 1, 1947, to December 1, 1947--------------------1 month.Off payroll from about December 1, 1947, to about January1, 1950(5) January 1, 1950, to October 5, 195018----------------------9 months.Total------------------------------------13 years 4 months.Brown joined the Smelter Workers during February 1950.20While he knewthat a strike was to be called as a result of the September 8 vote, he did not know18There was no case of any kind then pending before the Board in which the Respondentand the Smelter workers were involved18with the exception of his first employment period, when he worked as a boiler roomhelper, Brown was employed as a head fireman.20 The boiler room shifts were divided into four shifts of 6 hours eachBrown's shift,during his last employment, was from 1 a. in to 7 a. in. Since he had to get up beforemidnight in order to be at work by 1 a m , he did not attend many union meetings REYNOLDS & MANLEY LUMBER COMPANY, INC.201in advance just when it would be called.The strike was called for the morningof October 5, 1950.Brown learned of such fact as a result of a call made to thevicinity of the boiler room by two members of the Smelter Workers' committee,namely Little and Green, at about 6: 15 a. in., who called him to the boiler roomyard, informed him that the strike was on, and asked Brown if he was going tojointhem in the strike.Brown replied that he was going to join the strike, but would not do so until"after my work hours.-I am going to stay on the shift and carry out my ordersof workingtime."Immediately thereafter, Brown, with the assistance of hishelper, Addis Kitties, began to "cool-down" his five boilers and furnace fires ;the hot water in the boilers was replaced by cold water; such ashes as were inthe furnaces were pulled and deposited in the ash pit and wet down ; he cut offthe flow of fuel at about 6: 50 a. in.; let the fires burn down normally ; sprinkledsuch places as might harbor charred bits of shavings or other pieces of differenttypes of fuel used in the mill ; and particularly a hole in front of boiler No. 1which had begun and grown as the cement chipped off as a result of excessiveheat and the application of water used in sprinklingShortly before 7 a. in., Brown sent -Kitties to the front gate to see if he couldlocate Foreman Lehman Jackson, Brown's immediate supervisor, and have thelatter "send me a release man."Kitties reported after 10 or 15 minutes thathe could not locate Foreman Jackson"Brown also asked the night watchman to inform Foreman Jackson that hewished Jackson to send a relief man for Brown. The night watchman agreedto do so if he saw Jackson. The record does not disclose whether the nightwatchman contacted Jackson "As Brown left the boiler room for the "punch [out] office" he saw Millwright iiNix and told him he was going to the punch office,and said,"Will you sort of lookaround the boiler room till I get somebody down here a little later on?"Nixreplied, "I will be here for a while."Brown then left the boiler room and went to the punch room and checkedout, and went out the plant gate and joined the picket line. En route to thepicket line, according to the testimony of Shearhouse, Brown met the former"a few minutes after 7:00 and, told him he had `cooled the boilers down"';and that there was no further conversation between him and Brown at thattime.Shearhouse further testified :Q.When did it first become apparent to you that there wasn't anybodydown the boiler house?A.He came to me, Joe Brown, and told me that he had cooled the boilersdown and had left them down.******Q.What did you do then? 'A.Well, presently I saw Mr. Jackson. [Brown's foreman.]Of coursethere was lots of confusion around. I told him that he'd better sendsomebody down and see about the boilers.Q About what time was this?A. A little after seven o'clock.Q. A little after seven o'clock?A. Yes, sir.21Kitties, although still an employee, was not calledas a witness.22The night watchman did not testify.23Of whom,more hereafter. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDLehman Jackson, foreman, who had direct supervision over the boiler room,testified in substance that he arrived at the plant on the morning of October 5,about 20 minutes of 7; as to when he first saw Brown, he said, "I'd say itwas approximately ten minutes after seven, whenever he walked in the picket-line"; that after he saw Brown, he went to Frank Kelton 24 and asked him ifhe wanted to go to work ; and Keltonsaidhe did not know, and "that he was.afraid."Jackson and Kelton started into the plant gate-"and some of them [strikers]said something to Frank," who stopped and did not enter the gate at that time.Jackson then contacted Millwright Nix.Jackson testified :So I sent Nix down. I told him to go down and see about the boiler room,so Nix went down to the boiler room and told me the boilers had water inthem and the fires was pulled. . . _'Jackson testified that after Nix had gone to the boiler room he succeeded in,getting Kelton to go to the boiler room about 30 minutes after Nix had gonethere.By the time Kelton arrived, Nix 29had made his inspection and left.Kelton testified that when he got to the boiler roomhe found afire on a "pileof stud" that had been run up in front of boiler No. I to be used to "get upsteam with."Foreman Jackson testified that when he got to the boiler roomfollowing Kelton, the latter had the hose on the fire, "he didn't have it completelyout when I got down there."On January 4, 1951, the Smelter Workers discussed the matter of calling off the-strike; on January 8, 1951, the strikers voted to call the strike off as of January9.Under date January 9, 1951, the Smelter Workers wroteRespondent asfollows :JANUARY 9, 1951.GENTLEMEN : As representatives of your employees you are advised thatthe strike of said employees is being called off effective at the end of theabove date, and said strikers are reporting for work unconditionally,Very truly,INTERNATIONAL UNION OF MINE, MILLAND SMELTER WORKERS,(S)J. P. Mooney,J. P. MOONEY,International Representatzve.3.The refusal to reinstate BrownAll of the strikers returned to the plant for reinstatement on January 10 or11,27 1951, and all were reinstated except Brown.Brown first contacted Shear-house, who said, "Well, Joe, I don't know as we are going to use any but I willtell you what you can do.-You talk to Mr. Manley [Respondent's president]-,"which Brown did, at about 8 a. in.Manley asked Brown if he then had a job.The latter replied that he had a temporary one.Manley then said, "Well, Joe,I don't know, you don't have a steady job-we probably will find somethingaround here for you to do-we are putting back practically all the men thatwent out on strike to work-you can go today, (which was Thursday)-You come24Kelton was Brown's replacement and should have relieved Brown at 7 a in. that day.ss Nix's visit to the boiler room and his subsequent report to Jackson is discussed in fur-ther detail below,20Nix was not called as a witness.27 The record is not entirely clear as to whether the strikers returned on January 10 orJanuary 11.From Brown's testimony it would appear that the 11th was the date of return. REYNOLDS & MANLEY LUMBER COMPANY, INC.203back out here in the morning, and I will get in touch with Mr. Jackson and seecan't (sic) we figure out somewayfor you to get down on your shift."Brown returned to the plant the next morning at 7 o'clock and waited aboutuntil he could see Manley.When he did, Manley said he would get hold ofJackson pretty soon and see how he "could figure out down there for you."Manley told Brown to wait outside until he could get hold of Jackson. Anhour or so later Brown was called into Manley's office.Both Shearhouse andJackson were also present.During this session, Shearhouse asked Jacksonto tell Manley how Brown left the boilers on the morning of the strike. Jacksonsaid, "Joe Brown left the boilers in fairly well (sic) condition.He left a fullgage of (cold) water and everything in perfect shape except down in front ofNo. I boiler," he said, "there was a fire sprung up there." Slearhouse for hispart contended on this occasion that Brown sh'uld have remained in the boiler-house until relieved.Brown stated that lie had remained until a little afterhis hours with the boilers cooled down-"because I wasn't going to stay downthere and everybody on the outside."After further discussion, Brown was toldto step outside.He did so and was called back about an hour and a half later.In substance Manley told Brown that he did not think it would be a good ideato reinstate Brown.The boiler room had a crew. And during the strike someshooting had taken place and a fireman had been hit; and since Brown workedas fireman at night, was the only fireman to join the strike, the employees mightsuspect that he (Brown) knew something of the shooting.Manley then statedfor "that" reason he would not put Brown back in the boiler room.Manleysuggested to Brown that he come back to the plant from time to time, aboutevery 2 or 3 months; when everything would quiet down, he would put Brownback to work.He added, however, "But I won't put you back to work now." 26Contentions ; Issues ; ConclusionsThe Respondent contends in substance and effect that (1) its refusal to rein-state Brown was justified by reason of the fact that during the strike certainviolence had taken place and that Brown's reinstatement might cause a re-currence of violence; and (2) Brown had no right to cool down the boilersin any event without orders from his foreman ; and the fact that he left the boiler,room before a relief fireman appeared.As to contention (1)Shearhouse testified in response to a leading questionthat on October 10, 195550, a fireman named Burke 29 had been shot during thestrike ; and that a truck with 18 men in it was ambushed on or about October13, 1950, with the result that 2' men lost the sight of an eye and several werein the hospital for a time.Other than Shearhouse's statements above, no testi-mony concerning violence was offered ; and no attempt to connect Brown or anyother person with the acts of violence was made on the record herein.At the close of the direct examination of Shearhouse, the undersigned asked thefollowing questions :Trial Examiner WARD. May the Examiner inquire into the purpose ofthis type of testimony about the shooting?Mr. HITCH. I would be very happy to state it. The purpose of it is this :That it has come out in the testimony that Mr. Manley was fearful that28The foregoing findings with reference to Brown's efforts are made on Brown's undisputedand credited testimonyManley was not called as a witness and the record does not showthat he wasunavailable.From the record it would appear that Shoarhouse was theone who insisted on Brown's termination, otherwise Manley would not have had Brownreturn the second day as set forth above.11The record does not indicatethat Burkewas killed. 204DECISIONSOF NATIONALLABOR RELATIONS BOARDifBrown was put back, they might have a recurrence of violence,and thatthat was one of several reasons that he did not.."That is the testimony.Trial Examiner WARD. Is the purpose of it to show that complainantBrown is responsible for the shooting?Mr. HITCH. From his testimony,tomy way of thinking-Mr. Manley isthe president of the plant-and he could have that as one of the reasonsin his mind why he didn'twish to reinstate this man:If he had a reasonable suspicion it was implication he did not want anymore violence in his plant and that is the reason that we offer it.Under the facts as shown by the record herein neither a reasonable suspicionor a good-faith belief that Brown had participated in any wa1 with the violenceclaimed herein will justify Respondent's refusal to reinstate him. Since thedischarge or iefusal to reinstate an employee who has engaged in a strike causedby an unfair labor practice,as is the fact in the instant case,is in itself viola-tion of the Act unless such violence isaffirmatively proved,not that the Respond-ent-Employer in good faith believed that the striker(Brown)engaged inmisconduct,but had in fact done so .nSince there is not a scintilla,an iota, or a shred of evidence upon which to basea finding that Brown engaged in any violence during the strike referred toherein above, the undersigned concludes and finds contention(1) to be withoutmerit.As to contention(2)wherein Respondent contends that Brown should nothave cooled down the boilers in any event or left the boiler room until relieved.By such contention Respondent would deny Brown the right guaranteed to himby the Act to join in the strike.The facts found above disclose that Brown tookevery reasonable precaution to leave the boilers, furnaces,and boiler room in asafe condition;that he did not leave his post until after the expiration of hisshift hours;' and had made several attempts,as found above,to get word tohis foreman to send relief.The record discloses that after both Shearhouseand Foreman Jackson learned that he left the boiler room, it was some 30to 50 minutes before they sent anyone to look after the boiler room. Thesignificant fact in this connection is that management in effect contends that,Brown was required to use greater care and diligence than other employeesassigned to the boiler room.As found above, Foreman Jackson sent MillwrightNix to check the boiler room some 30 to 40 minutes after Brown had left it.Nixchecked the boiler room and found nothing amiss,and then, instead of waitingfor relief,left the boiler roomAfter which Kelton,who should have relievedBrown, finally arrived to find that the shavings,etc , left to start a fire with hadbecome ignited.On the foregoing and the entire record the undersigned concludes and findsthat Brown used reasonable care and diligence in putting the boilerhouse,in30 It should be noted that Manley did not testify.The only testimony that Manley mighthave feared recurrence of violence was given by Brown in his relation of Manley's state-ments to him31Porto Rico Container Corporation,89 NLRB 1570;Standard Oil of California,91 NLRB783;Mid-ContinentPetroleum Corp,54 NLRB 912,933-934.The Respondent does not contend that it discharged Brown because of a good-faith,although mistaken,belief that they had engaged in misconduct22Brown impressed the undersigned as a witness who desired to testify truthfully anddid so.His testimony covering 69 pages of the record was consistent.The only incon-sistent statement that the undersigned noted, as did counsel for Respondent(who in hisbrief contends that Brown was"wholly discredited"on one point),was testimony to theeffect that he left the boileihouse at about 7:35 a in.,in one instance,and "pretty close to8 o'clock" in another instance,whereas his time card showed that he checked or "punched"'out at 7 , 12 a in. REYNOLDS & MANLEY LUMBER COMPANY, INC.205proper shape to leave it; and that he had every right to leave and join in thestrike.Contention (2) is without merit.In view of the foregoing and the record which discloses that Respondentrefused to reinstate Joe Brown on January 11, 1951, because he engaged in con-certed strike activity, it is hereby found that by such conduct the Respondentdiscriminated in regard to his hire and tenure of employment to discouragemembership in the Swelter Workers, in violation of Section 8 (a) (3) of the Act,thereby interfering with, restraining, or coercing employees in the exercise ofthe rights guaranteed in Section 7 of the Act, in violation of Section 8 (a) (1)thereof.It is further found that by the conduct of Fred Shearhouse, the Respondent'sexecutive vice president, by inducing employee Isaac Jackson, Jr., during workinghours, to call on other employees in an attempt to induce such other employeesto vote against the calling of a strike theretofore authorized to be voted upon,the Respondent interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act, in violation of Section8 (a) (1) thereof.IV. THE EFFECT OF THEUNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, theundersigned will recommend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.Having found that the Respondent has failed and refused to bargain with theSmelter Workers as the exclusive representative of its employees in the appro-priate unit, it will be recommended that upon request the Respondent bargaincollectively with the Smelter Workers.It has been found that the Respondent discriminated in regard to the hireand tenure of employment of Joe Brown. It will be recommended that theRespondent offer to him immediate and full reinstatement to his former or sub-stantially equivalent position,33 and make him whole for any loss of pay hemay have suffered as a result of the discrimination against him by paymentto him of a sum of money equal to that which he would have earned as wagesfrom January 11, 1951, to the date of offer of reinstatement.Loss of pay shallbe computed on the basis of each separate calendar quarter or portion thereofduring the period from the Respondent's discriminatory action to the date ofa proper offer of reinstatement.The quarterly periods, herein called quarters,shall begin with the first day of January, April, July, and October.Loss ofpay shall be determined by deducting from a sum equal to that which hewould normally have earned for each such quarter or portion thereof, his netearnings,S4 if any, in other employment during that period.Earnings in oneparticular quarter shall have no effect upon the back-pay liability for any other'The Chase National Bank of the City of New York, an Juan, Puerto Rico, Branch,65NLRB 827.14Crossett Lumber Company,8 NLRB 440,497-8. 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDquarter 35In accordance with theWoolworthdecision, it will be recommendedthat the Respondent, upon reasonable request, make available to The Board andits agents all records pertinent to analysis of the amount due as back pay.The unfair labor practices found reveal on the part of the Respondent sucha fundamental antipathy to the objectives of the Act as to justify an inferencethat the commission of other unfair labor practices may be anticipated.Thepreventive purposes of the Act may be frustrated unless the Respondent isrequired to take some affirmative action to dispel the threat. It will be recom-mended, therefore, that Respondent cease and desist from in any mannerinterfering with, restraining, and coercing its employees in the exercise of therights guaranteed by the Act.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following :CONCLUSIONS OF LAW1.International Union of Mine, Mill & Smelter Workers is a labor organization`within the meaning of Section 2 (5) of the Act.2.All production and maintenance employees at the Respondent's sawmill,planermill,and yard at Savannah, Georgia, excluding office and clericalemployees, watchmen, and supervisors, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b) of the Act.3. International Union of Mine, Mill & Smelter Workers was on April 14, 1950,and at all times since then has been the exclusive representative of all employeesin said unit for the purposes of collective bargaining within the meaning of Sec-tion 9 (a) of the Act.4.By failing and refusing to bargain collectively with the Smelter Workersas the exclusive representative of its employees in the appropriate unit, theRespondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (5) of the Act.5.By discriminating in regard to the hire and tenure of employment of JoeBrown, the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (3) of the Act.6.By such discrimination and by interfering'with, restraining, and coercingemployees in the exercise of the rights guaranteed in Section 7 of the Act, theRespondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (1) of the Act.The aforesaid unfair labor practices" are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]15F W Woolaoorth Companny,90 NLRB 289.UNIONBus TERMINALOF DALLAS,INC.andTRANSPORT WORT ERS UNIONOF AMERICA,- CIO.Case No. 16-CA--28.November 30, 1951Decision and OrderOn February 21, 1951, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding.finding that97 NLRB No. 47.